Citation Nr: 0930259	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-33 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
August 1978.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and a bilateral eye disability.  The Veteran's 
claim file was subsequently transferred to the RO in 
Montgomery, Alabama.

In August 2008, the Board remanded these matters for further 
development.


FINDINGS OF FACT

1.  The Veteran does not have current bilateral hearing loss.

2.  The Veteran's tinnitus is not etiologically related to an 
in-service disease or injury.

3.  The Veteran's only current eye disability is refractive 
error. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.

3.  The criteria for service connection for a bilateral eye 
disability are not met.  38 U.S.C.A. §§ 1131, 5107(b); 38 
C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in September 2004, the RO 
notified the Veteran of the evidence needed to substantiate 
his claims for service connection for bilateral hearing loss, 
tinnitus, and a bilateral eye disability.  This letter also 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist him in obtaining 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the September 
2004 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a March 2006 letter.  The timing deficiency 
with regard to this letter was cured by readjudication of the 
claims in a May 2009 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claims, whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination or obtain an opinion when 
necessary to make a decision on the claims.  38 C.F.R. § 
3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records.  The Veteran has not received any post-service VA 
treatment and has not indicated any private medical treatment 
for any of his claimed disabilities.  In addition, the 
Veteran was afforded VA examinations for bilateral hearing 
loss, tinnitus, and a bilateral eye disability.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for 
bilateral hearing loss, tinnitus, and a bilateral eye 
disability are thus ready to be considered on the merits.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, 21 Vet. App. at 307; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss

In the absence of proof of present disability a claim for 
service connection cannot be successful.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, there is no medical evidence of current 
bilateral hearing loss as defined by VA.  On a November 2008 
VA audiological examination report the Veteran's pure tone 
thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right 
ear
5
10
10
20
15
Left ear
10
15
15
15
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  The 
Veteran had normal middle ear function and his hearing was 
within the normal range with no measurable hearing loss.  
Furthermore, the report indicates that the Veteran reported 
that his hearing problem caused him to move slower in 
activities.  

The Veteran has not undergone any other reported hearing 
examinations since service.

While the Veteran is competent to report symptoms of his 
claimed bilateral hearing loss disability, he lacks the 
medical expertise to say that the hearing loss meets the 
specific requirements of 38 C.F.R. § 3.385.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Indeed, 
the Veteran has not asserted that his hearing loss meets 
those specific requirements.

In this case, the objective evidence of a lack of bilateral 
hearing loss outweighs the Veteran's unsupported statement to 
the contrary.  As there is no other evidence to the contrary, 
a current bilateral hearing loss disability has not been 
demonstrated.  38 C.F.R. § 3.385; McClain, 21 Vet. App. at 
321.  

Tinnitus

The November 2008 VA audiological examination report 
indicates that the Veteran reported recurrent bilateral 
tinnitus.  Furthermore, the Veteran reported that while 
serving as a supply and motor pool clerk with the Army he was 
exposed to loud noises associated with military weaponry, 
aircraft, equipment, and diesel engines.  He also reported 
that he participated in simulated combat conditions while 
serving in Germany.  The Veteran's DD 214 indicates that his 
military occupational specialty (MOS) was an administrative 
specialist.  An acoustic trauma injury, such as that 
described by the Veteran, could be consistent with the 
circumstances of the Veteran's service.  Resolving all doubt 
in the Veteran's favor, in-service acoustic trauma is 
conceded.  38 U.S.C.A. § 5107(b).  Thus, there is evidence of 
a current hearing disability and in-service noise exposure.

With regard to the etiology of the Veteran's tinnitus, the 
only medical opinion on this question is that of the medical 
professional who conducted the November 2008 VA audiological 
examination.  In a February 2009 addendum to the November 
2008 VA audiological examination report, the VA examiner 
stated that it was not likely ("less likely as not/less than 
50/50 probability") that the Veteran's tinnitus was caused 
by his military service.  This opinion was based on the fact 
that there was no injury to the cochlea and therefore no 
injury to the inner ear.  

Since the VA examiner explained the reasons for this opinion 
it is entitled to substantial probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  
Moreover, there is no contrary medical opinion in the 
evidence of record, and neither the Veteran nor his 
representative has identified or alluded to the existence of 
any such opinion.

While the Veteran is competent to testify as to continuity of 
symptomatology, See Jandreau, 492 F.3d at 1376-77; Buchanan, 
451 F.3d at 1336; the Veteran has never explicitly reported 
such continuity.  In his claim for benefits received in 
August 2004, the Veteran did not report when the disability 
began.  In his January 2005 notice of disagreement (NOD), the 
Veteran stated that he experienced tinnitus while in the 
military, but did not report ongoing symptoms.  At the 
November 2008 audiology examination it was noted that the 
date of onset was "indeterminant."  In the February 2009 
addendum "intermittent" tinnitus was reported, but it was 
not indicated that the Veteran reported when the tinnitus 
began, and no continuity of symptoms was reported.

The Veteran's service treatment records, including the June 
1978 separation examination, do not indicate the presence of 
tinnitus.

The absence of any clinical evidence for decades after 
service weighs against the testimony of the Veteran as to 
continuity of symptomatology and against a finding that the 
Veteran's tinnitus was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  There is no other competent evidence 
indicating a nexus between the Veteran's tinnitus and noise 
exposure or anything else in service.  Therefore, service 
connection for tinnitus is not warranted. 

Absent evidence of a nexus between current tinnitus and 
service, the weight of the evidence is against the claim, and 
it must be denied.  38 U.S.C.A. § 5107(b).

Bilateral Eye Disability

A November 2008 VA optometrical examination report indicates 
that the Veteran's ocular health was within normal limits.  
He was found to have refractive error that was most likely 
not aggravated or caused by military service.

Refractive error is not a disability for purposes of VA 
compensation.  38 C.F.R. § 3.303(b) (2008).  The diagnosis of 
refractive error, therefore, does not serve to establish the 
presence of a current disability.

The VA examination constitutes the only medical evidence 
since service.  The Veteran's service treatment records do 
not indicate any eye abnormalities or treatment for any eye 
injuries.  The Veteran's service treatment records do not 
contain any evidence of an eye disability.  Moreover, the 
June 1978 separation examination indicated normal vision 
(20/20) with no reported eye trouble. 

Furthermore, the November 2008 VA optometrical examination 
report indicates that the Veteran did not report any eye 
injuries or diseases.  

In his January 2005 NOD, the Veteran stated that he 
experienced a bilateral eye disability while in the military.  
He did not report specific symptomatology indicative of a 
condition other than refractive error.  

Because the only identified eye abnormality is refractive 
error, and there is no evidence of an acquired eye 
disability, the preponderance of the evidence is against the 
Veteran's claim.  The benefit-of-the-doubt doctrine is 
therefore not applicable and the claims for service 
connection for bilateral hearing loss, tinnitus, and a 
bilateral eye disability must be denied.  See 38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a bilateral eye 
disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


